DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (Pub. No.: US 2011/0145523 A1), hereafter GUPTA, in view of KISELEV (Patent No.: US 8,805,886 B1), hereafter KISELEV.
Regarding claim 1, GUPTA teaches:
A method comprising: receiving a read request for a first data extent (GUPTA [0023] teaches each record compression unit or RCU (i.e. data extent) may be read and uncompressed; [0022] also teaches storage 
wherein the first data extent is partially stored within a first physical block of a storage drive, and wherein the first physical block includes a descriptor indicating that the first data extent starts within the first physical block and is offset from a beginning of the first physical block (GUPTA [0023] teaches a CSU (common store unit) comprises a fixed number of contiguous data blocks (e.g. 512 byte block), where particular CSU sizes should not be taken as restrictive (i.e. a CSU of 512 byte block is seen as a physical block), where a CSU includes one or more RCUs (i.e. data extents), a header, and boundary information (i.e. descriptor) mapping the beginning of each RCU to an offset; [0025] also teaches a common store extent is referenced by an offset in a CSU, e.g. an address corresponding to a RCU of the CSU in which the extent begins; see also [0054], FIG. 6A-B, and [0063]);
parsing the descriptor to determine the offset (see GUPTA [0023], [0054], [0063], and FIG. 6A-B above);
accessing the portion of the first data extent using the offset (see GUPTA [0023] & [0025] above).
GUPTA does not appear to explicitly teach reading the first physical block as a whole, including a portion of the first data extent stored within the first physical block and the descriptor; and returning a response, including the portion of the first data extent, to a requesting host
However, KISELEV teaches reading the first physical block as a whole, including a portion of the first data extent stored within the first physical block and the descriptor (KISELEV C4:L24-34 teach atomically storing the metadata when storing each data block in the same operation; C11:L31-35 teach reading the data block and its metadata together in a single operation, where GUPTA [0023] teaches the RCU is stored on two CSUs; see also KISELEV C10:L64-67).
GUPTA in view of KISELEV also teaches returning a response, including the portion of the first data extent, to a requesting host (KISELEV C3:L3-16 teach server device requesting reading entries and exchanging data with storage devices, and the storage devices providing retrieval services to requesting devices, where GUPTA [0023] teaches reading the RCU).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA and KISELEV before them, to implement KISELEV’s atomic operation of accessing metadata with data block in GUPTA’s virtual tape library system enabling emulated storage devices to share stored data. One would have been motivated to make such a combination in order to reduce latency of accessing data as taught by KISELEV (C1:L34-46).
Regarding claim 10, GUPTA teaches:
A method performed by a storage controller of a storage system, the method comprising: generating a descriptor of a first data extent (GUPTA 
wherein the descriptor indicates that storage of contents of the first data extent starts within a first physical block of a plurality of physical blocks of a storage drive and indicates an offset from a beginning of the first physical block at which the storage of the contents of the first data extent starts (see GUPTA [0023], [0025], [0054], [0063], and FIG. 6A-B as taught above in reference to claim 1);
storing the descriptor and a first portion of the contents of the first data extent within the first physical block (see GUPTA [0023], [0054], [0063], and FIG. 6A-B above);
determining the offset from the descriptor (see GUPTA [0023], [0054], [0063], and FIG. 6A-B as taught above in reference to claim 1); 
accessing the first portion of the contents of the first data extent according to the offset (see GUPTA [0023] & [0025] as taught above in reference to claim 1).
GUPTA does not appear to explicitly teach reading the first physical block from the storage drive, including reading the first portion of the contents of the first data extent and the descriptor.
However, KISELEV teaches the limitation (see KISELEV C4:L24-34, C10:L64-67, C11:L31-35, and GUPTA [0023] as taught above in reference to claim 1).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA and KISELEV before them, to implement KISELEV’s atomic operation of accessing metadata with data block in GUPTA’s virtual tape library system enabling emulated storage devices to share stored data. One would have been motivated to make such a combination in order to reduce latency of accessing data as taught by KISELEV (C1:L34-46).	
Regarding claim 2, GUPTA in view of KISELEV teaches the elements of claim 1 as outlined above. GUPTA in view of KISELEV also teaches wherein the first data extent spans the first physical block and a second physical block of the storage drive (GUPTA [0023] teaches an RCU may be split between two CSUs, where a portion of an RCU may be included in one CSU, while another portion of the same RCU is included in another CSU; [0025] also teaches each common store extent spans one or more contiguous CSUs; see also [0056]).
Regarding claim 7, GUPTA in view of KISELEV teaches the elements of claim 1 as outlined above. GUPTA in view of KISELEV also teaches wherein the descriptor comprises either a header or a footer within the first physical block (see GUPTA [0023] as taught above in reference to claim 1 for a CSU including a header and boundary information; see also GUPTA claim 13).
Regarding claim 8, GUPTA in view of KISELEV teaches the elements of claim 1 as outlined above. GUPTA in view of KISELEV also teaches wherein the descriptor is adjacent another descriptor within the first physical block (see GUPTA FIG. 6A-B).
Regarding claim 12, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of KISELEV as applied to claims 1 and 10 above, and further in view of AMANN (Pub. No.: US 2009/0259924 A1), hereafter AMANN.
Regarding claim 3, GUPTA in view of KISELEV teaches the elements of claim 1 as outlined above. GUPTA in view of KISELEV does not appear to explicitly teach:
wherein the descriptor includes a checksum, the method further comprising: verifying the first data extent using the checksum.
However, AMANN teaches the limitation (AMANN [0019] teaches T10 footer comprises a Guard field, which contains a checksum of the contents of the data block; see also [0102-0103], where [0068] teaches the data integrity protection mechanism safeguards the integrity of the record by checking the checksum).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA, KISELEV, and AMANN before them, to include AMANN’s T10 footer in GUPTA and KISELEV’s virtual tape library system enabling emulated storage devices to share stored data. One would have 
Regarding claim 4, GUPTA in view of KISELEV teaches the elements of claim 1 as outlined above. GUPTA in view of KISELEV does not appear to explicitly teach:
wherein the descriptor includes a checksum, causing an input output controller of a storage system to verify the first data extent using the checksum.
However, AMANN teaches the limitation (AMANN [0019] teaches T10 footer comprises a Guard field, which contains a checksum of the contents of the data block; see also [0102-0103], where [0068] teaches the data integrity protection mechanism safeguards the integrity of the record by checking the checksum).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA, KISELEV, and AMANN before them, to include AMANN’s T10 footer in GUPTA and KISELEV’s virtual tape library system enabling emulated storage devices to share stored data. One would have been motivated to make such a combination in order to provide data integrity protection through high performance block storage metadata as taught by AMANN ([0017]).
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of KISELEV and FREY (Pub. No.: US 2006/0036821 A1), hereafter FREY.
Regarding claim 16, GUPTA teaches:
A storage controller comprising: a memory containing machine readable medium comprising machine executable code; a central processing unit (CPU) coupled to the memory, the CPU configured to execute the machine executable code (see GUPTA FIG. 3 and [0036]);
receive a read request for a first data extent (see GUPTA [0022-0023] as taught above in reference to claim 1),
wherein a portion of the first data extent and a second data extent are stored within a first physical block of a storage drive (see GUPTA [0023] as taught above in reference to claim 1, where a CSU includes one or more RCUs, where a CSU can hold 48 RCUs),
and wherein the first physical block includes a descriptor indicating that the first data extent and the second data extent both start within the first physical block and indicating a length of the second data extent (GUPTA [0024-0025] teach referencing a common store extent by an offset in the CSU in which the extent begins and the length of the extent; [0054] also teaches CSU ID field 607 is used to identify the CSU in which the 
access the portion of the first data extent using the offset of the first data extent (see GUPTA [0023] & [0025] above).
GUPTA does not appear to explicitly teach read the first physical block, including the portion of the first data extent, the second data extent, and the descriptor; sum an initial offset from a beginning of the first physical block and the length of the second data extent to determine an offset of the first data extent; and return a response, including the portion of the first data extent, to a requesting host.
However, KISELEV teaches read the first physical block, including the portion of the first data extent, the second data extent, and the descriptor (see KISELEV C4:L24-34, C10:L64-67, C11:L31-35, and GUPTA [0023] as taught above in reference to claim 1).
GUPTA in view of KISELEV also teaches return a response, including the portion of the first data extent, to a requesting host (KISELEV C3:L3-16 teach server device requesting reading entries and exchanging data with storage devices, and the storage devices providing retrieval services to requesting devices, where GUPTA [0023] teaches reading the RCU).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the 
GUPTA in view of KISELEV does not appear to explicitly teach sum an initial offset from a beginning of the first physical block and the length of the second data extent to determine an offset of the first data extent. 
However, GUPTA in view of KISELEV and FREY teaches the limitation (see GUPTA [0023-0025], [0054], [0063], and FIG. 6A-B above for referencing RCUs (extents) by an offset in the CSU in which the extent begins and the length of the extent, where a CSU includes one or more RCUs, where FREY [0146] teaches an exemplary embodiment of extent 1 having a starting offset of 3000 and the size in blocks being 2000, and extent 2 having a starting offset of 5000; FREY [0147] also teaches to access the virtual target starting at address 1990, the PPU for the first extent sends the command to address 4990, adding the address to be accessed to the starting offset of the first extent, and to access virtual block 2020, the size of the first extent (2000) is subtracted and then the offset for the second extent is added to achieve the resulting address 5020).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA, KISELEV, and FREY before them, to modify GUPTA and KISELEV’s virtual tape library system enabling emulated storage devices to access multiple extents at different starting offsets as taught by FREY. Using the known technique of determining starting offset of multiple extents to provide the predictable result of determining starting offset of an extent in GUPTA and KISELEV would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that GUPTA in view of KISELEV was ready for improvement to incorporate the determining starting offset of multiple extents as taught by FREY.
Regarding claim 5, GUPTA in view of KISELEV teaches the elements of claim 1 as outlined above. GUPTA in view of KISELEV does not appear to explicitly teach:
wherein parsing the descriptor to determine the offset includes summing an initial offset from the beginning of the first physical block and a length of a second data extent stored to the first physical block.
However, GUPTA in view of KISELEV and FREY teaches the limitation (see GUPTA [0023-0025], [0054], [0063], and FIG. 6A-B, and FREY [0146-0147] as taught above in reference to claim 16).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA, KISELEV, and FREY before them, to modify 
Regarding claim 15, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of KISELEV as applied to claims 1 and 16 above, and further in view of BAKKE (Pub. No.: US 2012/0297272 A1), hereafter BAKKE, and KE (Pub. No.: US 2017/0139839 A1), hereafter KE.
Regarding claim 6, GUPTA in view of KISELEV teaches the elements of claim 1 as outlined above. GUPTA in view of KISELEV does not appear to explicitly teach:
wherein the descriptor further includes a first write sequence number for the first data extent, the method further comprising: verifying that the first write sequence number of the first data extent matches a second write sequence number of a second data extent within a segment that includes both the first data extent and the second data extent
However, GUPTA in view of KISELEV and BAKKE teaches wherein the descriptor further includes a first write sequence number for the first data extent (BAKKE [0032] teaches T10 Application Tag field having a sequence number corresponding to the least significant bytes of a host LBA).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA, KISELEV, and BAKKE before them, to include BAKKE’s T10 protection information in GUPTA and KISELEV’s virtual tape library system enabling emulated storage devices to share stored data. One would have been motivated to make such a combination in order to provide enhanced data integrity/protection of data blocks as taught by BAKKE ([0023-0024]).
GUPTA in view of KISELEV and BAKKE does not appear to explicitly teach verifying that the first write sequence number of the first data extent matches a second write sequence number of a second data extent within a segment that includes both the first data extent and the second data extent.
However, GUPTA in view of KISELEV, BAKKE, and KE teaches the limitation (KE [0012] teaches comparing the write sequence number of the specific page with the write sequence numbers of the other pages of the first current block and the second current block, and when the write sequence number of the specific page equal to at least one third page of 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA, KISELEV, BAKKE, and KE before them, to include KE’s invalidation of damaged pages due to unexpected power-off in GUPTA, KISELEV, and BAKKE’s virtual tape library system enabling emulated storage devices to share stored data. One would have been motivated to make such a combination in order to prevent data corruption by invalidating corrupted data.
Regarding claim 19, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of KISELEV as applied to claim 1 above, and further in view of BENNETT, JR. (Pub. No.: US 2017/0075781 A1), hereafter BENNETT.
Regarding claim 9
identifying the first physical block by reading metadata stored to a physical medium separate from the storage drive.
However, BENNETT teaches the limitation (BENNETT [0171] teaches object metadata are stored on a uniform thin-provisioned block service; [0181] teaches receiving the reserve table update as metadata indicating the location of the file being written and updates the tree data structure with the received block information).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA, KISELEV, and BENNETT before them, to include BENNETT’s storing data on a thin-provisioned block service in GUPTA and KISELEV’s virtual tape library system enabling emulated storage devices to share stored data. One would have been motivated to make such a combination in order to reduce the required storage capacity and provide the flexibility of increasing the capacity as needed as taught by BENNETT ([0171]).
Regarding claim 20, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of KISELEV as applied to claim 10 above, and further in view of BATES (Pub. No.: US 2010/0121825 A1), hereafter BATES.
Regarding claim 11, GUPTA in view of KISELEV teaches the elements of claim 10 as outlined above. GUPTA in view of KISELEV does not appear to explicitly teach:
wherein the descriptor further includes a field indicating a total non-zero number of data extents having contents stored starting within the first physical block, and further wherein the first physical block stores contents of a second data extent included within the total non-zero number.
However, BATES teaches the limitation (BATES [0021] teaches a lookup table, where each entry includes the address of the data block, a counter indicating the number of block elements referencing the data block, and a list of pointers listing files (i.e. extents) referencing the data block ((i.e. field indicating number of extents using a particular block); FIG. 5 illustrates Block Counter having a value of “2,” where File 7 and File 123 are using the data block. Since the List of Pointers field of each entry indicates the files referencing the particular data block and also which block within the files point to the data block, it would be obvious to filter the entries that reference the data block for its first block (i.e. "(File X, Block 1), (File Y, Block 1),” etc.)).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of GUPTA, KISELEV, and BATES before them, to include BATES’ lookup table in GUPTA and KISELEV’s virtual tape library system enabling emulated storage devices to share stored data. One would have been motivated to make such a combination in order to reduce the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of KISELEV and FREY as applied to claim 16 above, and further in view of AMANN.
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MIMATSU (Pub. No.: US 2010/0250880 A1) – “METHODS AND APPARATUS FOR BACKUP AND RESTORE OF THIN PROVISIONING VOLUME” relates to calculating the next offset by adding the block size to the current offset.
KESAVAN (Patent No.: US 8,812,450 B1) – “Systems And Methods For Instantaneous Cloning” relates to calculating the end of the current extent by summing offset from the start and the length of the block.
CROW (Pub. No.: US 2004/0105332 A1) – “Multi-volume extent based file system” relates to each extent in the inode pointing to data blocks of the data file and having an address pointer indicating a logical volume 
INOUE (Pub. No.: US 2012/0150893 A1) – “CONTENT MANAGEMENT APPARATUS, CONTENT MANAGEMENT METHOD, CONTENT MANAGEMENT PROGRAM, AND INTEGRATED CIRCUIT” relates to reading the metadata together with the content data.
ORI (Patent No.: US 9,274,720 B1) – “Distributed RAID over shared multi-queued storage devices” relates to each data block being read together with its metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138